DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action acknowledges the applicant’s amendment filed on 5/13/2022. Claims 1-17 are pending in the application. 
The text of those sections of Title 35, U.S. code not included in this action can be found in a prior Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation “the inner pod cover and inner pod door defining an outer pod”. It is unclear how to interpret this limitation because typically an inner pod cover and an inner door would define an inner pod and not an outer pod or an outer pod cover and an outer pod door would define an outer pod.

Claim Rejections - 35 USC § 102
Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang US 2014/0262847 A1.
With regards to claim 1, Yang discloses a reticle pod door comprising: a door housing 162; a door cover 1 secured to the door housing; an aperture defined in the door housing; and a window including a lens 163/164, a sidewall and a ledge (on 161), wherein the window is contained within the reticle pod door (at 160) between the door housing and the door cover such that the lens is viewable through the aperture defined in the door housing.
The door of Yang is used to cover a container that is used to hold sensitive articles, therefore, it is capable of being a door to a reticle pod.

With regards to claim 2, Yang discloses the door cover 1 includes an additional aperture such that the lens is viewable from a bottom of the reticle pod door.

With regards to claim 3, Yang discloses the sidewall (at 161) extends downward and away from the lens and circumscribes the lens defining an outer perimeter of the window.

With regards to claim 4, Yang discloses the sidewall (at 161) extends downward and away from the lens such that a lower edge of the sidewall contacts an upper surface of the door cover.

With regards to claim 5, Yang discloses the sidewall (at 161) extends downward and away from the lens such that a lower edge of the sidewall is between a lower surface of the door housing an upper surface of the door cover.

With regards to claim 6, Yang discloses the ledge ends outward and away from the sidewall around an outer perimeter of the window.

With regards to claim 7, Yang discloses the ledge is defined by a recess formed in the sidewall.

With regards to claim 8, Yang discloses the ledge extends outward and away from the sidewall around an outer perimeter of the window and has a first outer perimeter greater than a second outer perimeter.

With regards to claim 9, Yang discloses a recess is defined between a lower surface of the lens and an upper surface of the ledge.


Claim(s) 13 and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang US 2014/0262847 A1.
With regards to claim 13, Yang a pod cover 4: and a pod door, wherein the pod door includes a door housing 162, a door cover 1 secured to the door housing, an aperture defined in the door housing, and a window including a lens 162/163, a sidewall and a ledge, wherein the window is retained in the pod door such that the lens is viewable through the aperture defined in the door housing.

With regards to claim 15, treated as in claim 4 above.

With regards to claim 16, treated as in claim 5 above.

Claim Rejections - 35 USC § 103
Claim(s) 10-12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang US 2014/0262847 A1.
With regards to claim 10, Yang discloses the window, lens, and ledge but it does not specifically disclose they are integrally formed in the door cover such that when the door cover is secured to the door housing the lens is received within the aperture of the door housing.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the window, lens and ledge integrally formed in the door, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993).

With regards to claims 11 and 17, Yang does not specifically disclose a compressive seal contacting the ledge of the window.
However, another structure of the pod door of Yang teaches that it was known in the art to have a compressive seal 8 contacting the ledge of the window (at 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have the window have a compressive seal since it was known in the art that doing so would provide a waterproof seal around the container window.

With regards to claim 12, Yang the lens, sidewall, and ledge but it does not specifically disclose they are provided as a single integral piece.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the lens, sidewall and ledge as a single integral piece, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993).



Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang US 2014/0262847 A1 in view of COSTA et al. US 2017/0031165 A1.

    PNG
    media_image1.png
    283
    587
    media_image1.png
    Greyscale


Claim 14, Yang discloses the inner pod cover and inner pod door defining an outer pod but it does not specifically disclose the container further comprises an inner pod contained within the outer pod, the inner pod including an inner pod housing and an inner pod door including an inner pod window, wherein when the inner pod is contained within the outer pod, the inner pod window is aligned with the window in the pod door of the outer pod.
However, COSTA teaches that it was known in the art to have an outer pod have an inner pod 112 contained within an outer pod 110/130, the inner pod including an inner pod housing and an inner pod door 114 including an inner pod window 830, wherein when the inner pod is contained within the outer pod, the inner pod window 830is aligned with the window 930 in the pod door of the outer pod.
The inventions of Yang and COSTA are both drawn to the field of containers that are capable of holding items such as electronic devices. Each container includes an outer container that includes a window to see the electronic device inside of the container. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the container in Yang by providing an inner pod (container) with windows as taught by COSTA for the purposes of further securing the electronic device in the container and still be viewed from the outside of the container.
As stated above, the container of Yang is used to hold sensitive articles, therefore, it is capable of holding a reticle and being a reticle container.

Response to Arguments
Applicant’s arguments, see Remarks, filed 5/13/2022, with respect to the rejection(s) of claim(s) 1-17 under Carnevali have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yang US 2014/0262847 A1. With regards to the Applicants argument that the secondary reference COSTA does not disclose the structures recited in claim 14, the Applicant has not addressed the confusion with the structures regarding the inner pod and outer pod, recited in the 112 Rejection section above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENINE PAGAN whose telephone number is (313)446-4924. The examiner can normally be reached 9:00am-5:00pm, Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        

/JENINE PAGAN/           Examiner, Art Unit 3736